DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Greenidge et al (Pub No: 2022/0014265), and further in view of Natarajan et al (Pub No: 2012/0134261).



	

As to claim 1, Greenidge teaches a method for routing data in a network (Greenidge, method of routing in a satellite network), the method comprising: 
receiving, by a first network node, data to be routed using a first layer protocol (Greenidge, [0072]-[0073], a first aux satellite 210 receives communication using a TDL protocol) to a second network node (Greenidge, [0072]-[0073], to an intended destination/user device(second node)), the first network node periodically connected to the second network node over a link spanning a portion of the network (Greenidge, [0071]-[0075][0095], a terminal(user device) (emphasis added) is periodically connected to an orbiting satellite); 
determining, by the first network node, that the link fails to meet a communications criterion (Greenidge, [0071]-[0075][0095], there may be failures of a communication links (intermittent)); 
encapsulating, by the first network node, the data using a second layer protocol to produce encapsulated data, the second layer protocol being transparent to the first layer protocol, the encapsulated data comprising connectivity instructions to route the encapsulated data to the second network node via a third network node, the second network node and the third network node being in communication across the portion of the network (Greenidge, [0074], first aux satellite does encrypting and repackaging (encapsulating) the data in accordance with a GW (second) protocol. The gateway satellite 205 (third node) receives the receiver address on how to route the data (to the third node destination)); and 
transmitting, by the first network node, the encapsulated data to the third network node (Greenidge, the first satellite 210 relays the data to the gateway satellite).
Greenidge does not explicitly teach periodically as the first network node and the second network node pass in proximity to each other based on a network topology.
However, Natarajan teaches periodically as the first network node and the second network node pass in proximity to each other based on a network topology. (Natarajan, [0003], a communication link between a ground terminal and an orbiting satellite will be periodic for a few minutes at a time because of orbit (passing by each other).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Greenidge and Natarajan to have an orbiting satellite pass a ground terminal because it is a well-known method of an orbiting satellite to operate (Natarajan, [0003]).

As to claim 2, Greenidge teaches wherein the failure to meet a communications criterion comprises a link failure (Greenidge, [0131], connectivity (link) failure).

As to claim 3, Greenidge teaches wherein the network comprises a satellite network, the first network node, the second network node, and the third network node comprise satellites, and the portion of the network comprises a seam in a topology of the network (Greenidge, Fig 2,  a satellite network, with satellites as nodes and a seam is a distance in the network).

As to claim 6, Greenidge teaches wherein the first layer protocol comprises an IP layer, and the second layer protocol is located below the IP layer and above a MAC layer (Greenidge, [0027], TCP/IP layer and UDP layer).

As to claim 7, Greenidge teaches wherein the second layer protocol uses MAC addresses to route the encapsulated data (Greenidge, [0027], MAC layer routing).

As to claim 8, Greenidge teaches wherein the second layer protocol implements a tunnel between the first network node and the second network node (Greenidge, [0074], first aux satellite does encrypting and repackaging (this is called tunneling) the data).

As to claim 9, Greenidge teaches wherein the first network node and the third network node are arranged within a same orbit (Greenidge, Fig 2, the same orbit).

As to claim 10, Greenidge teaches wherein the third network node is configured to communicate only with one or more network nodes arranged within the same orbit and with one or more network nodes arranged across the portion of the network (Greenidge, Fig 2, the same orbit and across the network).

As to claim 11, Greenidge teaches wherein the second network node and the third network node are in communication through a fourth network node, the second network node and the fourth network node being in communication across the portion of the network (Greenidge, Fig 2, the same orbit and across the network)., the fourth network node further encapsulating the encapsulated data prior to transmitting the further encapsulated, encapsulated data to the second network node (Greenidge, [0105]-[108], further encapsulating by other nodes).

As to claim 12, Greenidge teaches wherein the first network node, the second network node, and the third network node include controllers in communication using the second layer protocol (Greenidge, [0074], communicating using the GW protocol).

As to claim 13, Greenidge teaches wherein connectivity instructions include a seam routing header, the seam routing header comprising an address of the first network node and an address of the second network node (Greenidge, [0073]-[0076], the encoded packet (header) includes address for the auxiliary satellite/gateway and destination receiver).

As to claim 14, Greenidge teaches wherein the seam routing header further comprises a seam routing type, the seam routing type including one of: an indication that the data includes an encapsulated packet (Greenidge, [0074], a type of encapsulation is indicated by the protocol).

As to claim 15, Greenidge teaches wherein the address of the first network node or the address of the second network node include one of: an IP address (Greenidge, [0076] IP address).

As to claim 16, Greenidge teaches wherein connectivity instructions include second layer protocol routing information of the data from the first network node to the second network node (Greenidge, [0074], first aux satellite does encrypting and repackaging (encapsulating) the data in accordance with a GW (second) protocol).

As to claim 17, Greenidge teaches wherein the routing information is source routing information network (Greenidge, [0074], first aux satellite does encrypting and repackaging (encapsulating) the data from the source).

As to claim 18, Greenidge teaches wherein connectivity instructions include second layer protocol routing information of the data from one of the first network node to the third network node network (Greenidge, [0074], first aux satellite does encrypting and repackaging (encapsulating) the data in accordance with a GW (second) protocol. The gateway satellite 205 (third node) receives the receiver address on how to route the data (to the third node destination))


Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Greenidge and Natarajan as applied to claims above, and further in view of Cheng et al (Pub No: 2007/0271032).
 
As to claim 4, Greenidge teaches a link status (Greenidge, [0131], connectivity (link) failure).
Greenidge does not explicitly teach determining that the link fails to meet a communications criteria comprises querying a controller for a status of the link.
However, Cheng teaches determining that the link fails to meet a communications criteria comprises querying a controller for a status of the link (Cheng, [0024], a controller (sensor, system) is queried for link status). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Greenidge and Natarajan and Cheng for link status because it would improve tracking of moving objects (Cheng, Abstract).

As to claim 5, Greenidge teaches a link status (Greenidge, [0131], connectivity (link) failure).
Greenidge does not explicitly teach wherein determining that the link fails to meet a communications criteria comprises querying a schedule for a status of the link, the schedule based on a relative position or a relative velocity of the first network node and the second network node.
However, Cheng teaches querying a schedule for a status of the link, the schedule based on a relative position or a relative velocity of the first network node and the second network node (Cheng, [0024], a controller (sensor, system) is queried for link status). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Greenidge and Cheng for link status because it would improve tracking of moving objects (Cheng, Abstract).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenidge and Natarajan as applied to claims above, and further in view of Vincent et al (Patent No: 8,799,554).


As to claim 19, Greenidge teaches instructions (Greenidge, [0074]).
Greenidge does not explicitly teach wherein connectivity instructions include a number of hops between the first network node and the second network node and an address of network nodes between the first network node and the second network node.
However, Vincent teaches wherein connectivity instructions include a number of hops between the first network node and the second network node and an address of network nodes between the first network node and the second network node. (Vincent, Col 4 L33-47, packet instructions include TTL (hops and address of the destination).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Greenidge and Natarajan and Vincent to use hop and address information because it provides an efficient method of data routing in a network (Vincent Col 2 L 55-61).

As to claim 20, Greenidge teaches instructions (Greenidge, [0074]).
Greenidge does not explicitly teach wherein connectivity instructions include flags, the flags indicating one of: an indication of a number of network nodes to be traversed before arriving at the link spanning a portion of the network (Vincent, Col 4 L33-47, packet instructions include TTL (hops)).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Greenidge and Natarajan and Vincent to use hop and address information because it provides an efficient method of data routing in a network (Vincent Col 2 L 55-61).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469